 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNIVERSAL ENTERTAINMENT                               Case No. 2:19-cv-01657-GMN-DJA
      CORPORATION,
 7
                             Plaintiff,                     ORDER
 8
             v.
 9
      ARUZE GAMING AMERICA, et al.,
10
                             Defendants.
11

12
             Presently before the Court is Plaintiff’s Motion to Seal (ECF No. 44), filed on March 2,
13
     2020.
14
             Plaintiff moves to file its Response to Defendant’s Motion to Stay the Case under seal.
15
     However, the Motion submitted to the Court does not articulate the appropriate standard for
16
     sealing court filings. A party seeking to file a confidential document under seal must file a
17
     motion to seal and must comply with the Ninth Circuit’s directives in Kamakana v. City and
18
     County of Honolulu, 447 F.3d 1172 (9th Cir. 2006) and Center for Auto Safety v. Chrysler Group,
19
     LLC, 809 F.3d 1092, 1097 (9th Cir. 2016). Specifically, a party seeking to seal judicial records
20
     bears the burden of meeting the “compelling reasons” standard, as previously articulated in
21
     Kamakana. 447 F.3d 1172. Under the compelling reasons standard, “a court may seal records
22
     only when it finds ‘a compelling reason and articulate[s] the factual basis for its ruling, without
23
     relying on hypothesis or conjecture.” Ctr. for Auto Safety, 809 F.3d at 1097. (quoting Kamakana,
24
     447 F.3d at 1179). “The court must then ‘conscientiously balance[ ] the competing interests of
25
     the public and the party who seeks to keep certain judicial records secret.” Ctr. for Auto Safety,
26
     809 F.3d at 1097.
27

28
 1          Significantly, the fact that the Court has entered a stipulated protective order in this matter

 2   and that a party has designated a document as confidential pursuant to that protective order does

 3   not, standing alone, establish sufficient grounds to seal a filed document. See Foltz v. State Farm

 4   Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003); see also Beckman Indus., Inc. v. Int’l

 5   Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992). The Court approved the protective order to facilitate

 6   discovery exchanges, but there has been no showing, and the Court has not found, that any

 7   specific documents are secret or confidential. The parties have not provided specific facts

 8   supported by declarations or concrete examples to establish that a protective order is required to

 9   protect any specific trade secret or other confidential information pursuant to Rule 26(c) or that

10   disclosure would cause an identifiable and significant harm. If the sole ground for a motion to

11   seal is that the opposing party has designated a document as confidential, the designator shall file

12   either (1) a declaration establishing sufficient justification for sealing each document at issue or

13   (2) a notice of withdrawal of the designation(s) and consent to unsealing. If neither filing is

14   made, the Court may order the document(s) unsealed without further notice.

15          IT IS THEREFORE ORDERED Plaintiff’s Motion to Seal (ECF No. 44) is denied

16   without prejudice.

17          IT IS FURTHER ORDERED that Plaintiff shall refile one motion or one stipulation to the

18   extent the other party does not oppose the sealing request, that lists the filing they request sealed,

19   addresses the standard articulated in Ctr. for Auto Safety, and explains why that standard has been

20   met by March 10, 2020. To the extent that Plaintiff’s request to seal is not renewed, then the

21   Court shall unseal the filing (ECF No. 45) subject to the above motion to seal on March 10, 2020.

22          DATED: March 3, 2020

23

24                                                          DANIEL J. ALBREGTS
                                                            UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                  Page 2 of 2
